Citation Nr: 0209766	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-00 510	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, for purposes of accrued benefits.

2.  Entitlement to service connection for a skin disorder, 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO that denied entitlement to accrued benefits arising from 
the claims for service connection for a skin disorder and 
service connection for residuals of a head injury.  The 
record discloses that the appellant filed a notice of 
disagreement in January 1999.  The RO furnished a statement 
of the case in January 1999; and the appellant's substantive 
appeal was received by the RO later in that month.  In June 
2000, the Board remanded this matter to the RO for further 
development.

In a March 2002 rating decision, the RO denied the 
appellant's claim seeking entitlement to accrued benefits 
based on a claim for service connection for a psychiatric 
disorder, to include depression.  The RO sent the appellant a 
letter to this effect during that same month, along with a 
copy of the rating decision and notice of her appellate 
rights.  However, the record currently does not indicate that 
an appeal of this adverse determination has been filed.  
Therefore, this claim is not at the present time properly 
before the Board.


FINDINGS OF FACT

1.  The veteran died in August 1998; his death certificate 
lists the cause of death as coronary artery disease.

2.  The appellant, widow of the veteran, filed a claim for 
accrued benefits in September 1998, which is within one year 
of the veteran's death.

3.  At the time of the veteran's death, there were claims 
pending on the issues of entitlement to service connection 
for residuals of a head injury and for a skin disorder.  

4.  The evidence of record on file at the time of the 
veteran's death does not demonstrate that the veteran had a 
current disability manifested by residuals of a head injury.

5.  The evidence of record on file at the time of the 
veteran's death reflects that a skin disorder, to include 
eczematous dermatitis and actinic keratosis, was initially 
shown many years after the veteran's discharge from service 
and was not shown to be related to his period service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  A skin disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

3.  The criteria for entitlement to service connection for 
residuals of head injury, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2001).

4.  The criteria for entitlement to service connection for a 
skin disorder, for purposes of accrued benefits, have not 
been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO's decision, the statement of the case, the 
supplemental statement of the case, correspondence with the 
appellant, and the Board Remand, the appellant has been 
notified of the laws and regulations governing her claims for 
accrued benefits and the reasons for the determinations made 
regarding her claims.  Moreover, VA has made reasonable 
efforts to obtain all relevant records that were available 
and on file at the time of the veteran's death, as well as 
those records adequately identified by the appellant.  
Therefore, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant, and 
adjudication of the claims poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Service connection for residuals of a head injury and a skin 
disorder, for the purpose of accrued benefits

Upon the death of a veteran, periodic monetary compensation 
under law administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the extent necessary 
to reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit construed 38 
U.S.C.A. § 5121 together with 38 U.S.C.A. § 5101(a) (West 
1991) and concluded that in order for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating decision.  
The veteran died in August 1998, prior to a decision by the 
Board regarding the veteran's January 1999 perfected appeal 
of the denied claims for service connection for residuals of 
a head injury and for a skin disorder.  Accordingly, such 
claims were pending at the time of his death.

The law is clear that once a veteran dies, the record 
evidence may result in the award of accrued benefits, but not 
in service-connected benefits for the estate.  See Haines v. 
West, 154 F.3d 1298 (1998).  The Court in Haines described 
the accrued benefits provisions as "a narrowly limited 
exception to the general rule that a veteran's claim for 
benefits does not survive the veteran."  See 154 F.3d at 
1300. 

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The Board notes 
that the appellant in this case met the statutory requirement 
by submitting her claims for accrued benefits in September 
1998, shortly after the veteran's death. 

The Board further notes that the Court has held that a 
survivor's accrued benefits claim asserting that a veteran's 
disorder is service-connected is derivative in nature and 
necessarily incorporates any prior adjudications of the 
service-connected issue in claims brought by the veteran.  
See Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994). 
Additionally, the awarding of accrued benefits is backwards 
in nature and compensates for the underpayment of benefits.  
Martin v. Brown, 6 Vet. App. 272, 274 (1993).  It thus 
becomes the job of the Board to determine whether the 
veteran, prior to his death, was entitled to VA benefits not 
previously granted him.  If this is the case, the veteran's 
widow will be awarded monies for those benefits.  Thus, the 
appellant here can prevail on her accrued benefits claims 
only if it can be established that the veteran was entitled 
to periodic monetary benefits for service connection for 
residuals of a head injury and for a skin disorder, based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the file on the 
date of death.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).

The appellant contents that the veteran had a skin disorder 
and residuals from a head injury which were related to his 
military service. 

In reviewing the evidence on file at the time of the 
veteran's death, the Board observes that the veteran's 
service medical records were apparently destroyed in the 1973 
file at the National Personnel Records Center.  When the 
service medical records are presumed destroyed, VA's duty 
assist is heightened and includes an obligation to search for 
alternative forms of medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In January 1995, the veteran submitted 
NA Form 13055 which provided additional information regarding 
the dates of illness during service.  In April 1995, the 
National Personnel Records Center advised that no service 
medical records pertaining to the veteran were on file, that 
no records pertaining to the veteran were located in the 
Office of the Surgeon General, and that his enlistment and 
separation examinations could not be reconstructed.  The 
Board observes that the available record consists of a daily 
sick report dated in July 1944. 

The available service medical record contains no evidence 
indicating that the veteran sustained a head injury or 
manifested a skin disorder during service.  The Board 
observes that the July 1944 daily sick report relates that 
the veteran was sick and returned to duty.

Other evidence on file at the time of the veteran's death 
included VA outpatient treatment records from the 1970's to 
the late 1990's, statements by the veteran, his brother and 
his representative.  These outpatient records fail to show 
that the veteran has residuals of a head injury which was 
incurred in service.  The Board observes that an October 1990 
CT scan of the head is of records.  Such report, however, 
fails to show that the veteran has residuals of a head 
injury, which were incurred in service.

Post-service medical records show that the veteran was 
diagnosed as having contact dermatitis, stasis dermatitis, 
keratosis, eczematous dermatitis, actinic keratosis, tinea 
pedis, onychomycosis, and lichen simplex chronicus.  The 
Board observes, however, that a skin disorder was first 
diagnosed in 1980, decades following the veteran's discharge 
from service.  At the time of the veteran's death, there was 
no competent medical evidence, including the available 
service medical record, showing that he had a skin disorder 
which was related to service.

The appellant's assertions, assertions by the veteran, 
assertions by the veteran's brother and the assertions of the 
representative, to the effect that the veteran had residuals 
of a head injury and a skin disorder which was incurred in 
service cannot be considered competent evidence to support 
the claim.  As laymen, they are not competent to offer 
opinions regarding medical diagnosis or causation.  When the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence showing that the 
veteran had current disability manifested by residuals of a 
head injury, or that he had a skin disorder as a result of 
his period of service, the Board must find that the 
preponderance of the evidence is against the claims of 
service connection for residuals of a head injury and for a 
skin disorder, for accrued benefits purposes.  See 
38 U.S.C.A. § 5107(b) (as amended); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

In summary, the medical evidence on file at the time of the 
veteran's death, to include the available service medical 
record, does not show that the veteran actually sustained a 
head injury or suffered manifestations or symptoms of a skin 
disorder during his period of active military service.  
Moreover, this same medical evidence does not show that, at 
the time of the veteran's death, he had a current disability 
manifested by residuals of a head injury; or that a skin 
disorder was noted during the veteran's period of service 
with continuous symptoms subsequent to service.  Therefore, 
given the particular facts in this case, as well as having 
complied with the necessary obligation to notify and assist 
the appellant, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the appellant's claims.  38 U.S.C.A. § 5103A 
(as amended).  Accordingly, the Board does not find that the 
claims for accrued benefits, based on the pending claims for 
service connection for residuals of a head injury and for a 
skin disorder, need to be remanded.  The appeal is denied.


ORDER

Entitlement to service connection for residuals of a head 
injury, for purposes of accrued benefits, is denied.

Entitlement to service connection for a skin disorder, for 
purposes of accrued benefits, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

